IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00262-CR

MIKAEL DEANDRE BUSBY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 77th District Court
                            Limestone County, Texas
                             Trial Court No. 14163-A


                                    OPINION


      In one issue, appellant, Mikael Deandre Busby, challenges his conviction for felony

assault family violence. See TEX. PENAL CODE ANN. § 22.01(b)(2)(A). Specifically, Busby

contends that the evidence supporting his conviction in this case is insufficient because

trial evidence showed that he is “actually innocent” of the underlying misdemeanor

assault family violence allegation. We affirm.
          In the instant case, Busby was charged with assault family violence under section

22.01(a)(1), which was enhanced by his prior conviction for assault family violence under

section 22.01(b)(2)(A).           See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(A).                Section

22.01(a)(1) of the Texas Penal Code provides that a person commits the offense of assault

if he “intentionally, knowingly, or recklessly causes bodily injury to another, including

the person’s spouse.” Id. § 22.01(a)(1). An offense under subsection (a)(1) may be

enhanced from a Class A misdemeanor to a third-degree felony if the offense is

committed against,

          a person whose relationship to or association with the defendant is
          described by Section 71.0021(b), 71.003, or 71.005 of the Family Code, if:

                        (A) it is shown on the trial of the offense that the defendant has
                        been previously convicted of an offense under this chapter,
                        Chapter 19, or Section 20.03, 20.04, 21.11, or 25.11 against a person
                        whose relationship to or association with the defendant is
                        described by Section 71.0021(b), 71.003, or 71.005 of the Family
                        Code.

Id. § 22.01(b)(2)(A); see Simmons v. State, 590 S.W.3d 702, 708-09 (Tex. App.—Waco 2019,

pet. filed).

          On appeal, Busby focuses on the section 22.01(b)(2)(A) enhancement element

regarding his prior conviction for misdemeanor assault family violence. 1 At trial, the

State presented a certified copy of Busby’s prior judgment for Class A misdemeanor



          1   The sufficiency of the evidence to prove the other elements of the offense is not challenged on
appeal.


Busby v. State                                                                                        Page 2
assault family violence, dated September 14, 2016, in cause number 38166. The judgment

indicated that Busby pleaded guilty to the charged offense. Busby did not object to the

admission of this evidence. Furthermore, the State offered the testimony of Murray

Agnew, a fingerprint expert and Chief Deputy of the Limestone County Sheriff’s Office,

to show that Busby’s fingerprint matches the fingerprint on the 2016 judgment.

Additionally, the State presented certified copies of the complaint, information, and

waiver of rights in the 2016 case. This is sufficient evidence to prove the element of a

prior conviction involving assault family violence to enhance the charged offense in this

case to a third-degree felony. See Reyes v. State, 314 S.W.3d 74, 81-82 (Tex. App.—San

Antonio 2010, no pet.); see also Tanner v. State, 335 S.W.3d 784, 786 (Tex. App.—Amarillo

2011, no pet.) (citing Vaughn v. State, No. 06-06-0040-CR, 2007 Tex. App. LEXIS 3608, at

**6-7 (Tex. App.—Texarkana May 11, 2007, no pet.) (mem. op., not designated for

publication)).

        However, despite the foregoing, Busby directs us to testimony from the

complainant, A.B., who testified that the 2016 incident involved her hitting Busby when

he started cussing at her. A.B. further noted that she continued to hit Busby until Busby

turned around and shoved her to the ground, allegedly causing no bodily injury to A.B.2

Ostensibly, what Busby attempts to do on appeal is collaterally attack the sufficiency of




        2 It is worth noting that A.B. admitted that Busby, on several occasions, entreated her to sign an
affidavit of non-prosecution in this case and to lie about the allegations to minimize his culpability.

Busby v. State                                                                                     Page 3
the evidence supporting his 2016 conviction for misdemeanor assault family violence—

an offense to which he pleaded guilty.

        Appellant may collaterally attack a prior conviction alleged for enhancement only

if the earlier conviction is void or tainted by a severe constitutional defect. Galloway v.

State, 578 S.W.2d 142, 143 (Tex. Crim. App. [Panel Op.] 1979). However, the Court of

Criminal Appeals has held that “the sufficiency of the evidence may not be collaterally

attacked.” Wolfe v. State, 560 S.W.2d 686, 688 (Tex. Crim. App. 1978) (emphasis added); see

Ex parte Williams, 703 S.W.2d 674, 677 (Tex. Crim. App. 1986).

        For a collateral attack based on the void-judgment exception, the record must

show a complete lack of evidence to support the conviction, not merely insufficient

evidence. See Nix v. State, 65 S.W.3d 664, 668 n.14 (Tex. Crim. App. 2001); see also Wolfe,

560 S.W.2d at 688. Appellant’s guilty plea constitutes some evidence to support his 2016

conviction for misdemeanor assault family violence. See Nix, 65 S.W.3d at 668 n.14; see

also Ex parte Williams, 703 S.W.2d at 682 (“The entry of a valid plea of guilty has the effect

of admitting all material facts alleged in the formal criminal charge. A plea of guilty

waives all nonjurisdictional defenses including contention as to the insufficiency of the

evidence.” (internal citations omitted)). Therefore, Busby’s complaint does not raise the

void-judgment exception, and he may not now challenge the sufficiency of the evidence

as to his 2016 conviction by way of his appeal of his conviction for felony assault family




Busby v. State                                                                          Page 4
violence.3 See id.; see also Ex parte Williams, 703 S.W.2d at 677; Galloway, 578 S.W.2d at 143;

Wolfe, 560 S.W.2d at 688. Moreover, viewing the evidence in the light most favorable to

the jury’s verdict, we conclude that there is sufficient evidence to support Busby’s

conviction in this case for felony assault family violence. See TEX. PENAL CODE ANN. §

(b)(2)(A); see also Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018) (stating

the standard of review for challenges to the sufficiency of the evidence supporting a

conviction). Accordingly, we overrule Busby’s sole issue on appeal.

        We affirm the judgment of the trial court.




                                                    JOHN E. NEILL
                                                    Justice


        3  In further support of our conclusion, Texas courts have held that when a defendant enters into a
plea-bargain agreement, he gains and accepts a bargained-for benefit that estops him from later challenging
the trial court’s authority. See Ex parte Williams, 65 S.W.3d 656, 660 (Tex. Crim. App. 2001) (Keller, J.,
concurring); Mapes v. State, 187 S.W.3d 655, 662-63 (Tex. App.—Houston [14th Dist.] 2006, pet. ref’d) (“In
answering the question of whether any error capable of rendering a judgment or sentence void can be
subject to estoppel, Justice Keller asserted that all errors except for subject matter jurisdiction are subject to
estoppel and concluded that by accepting the plea agreement, appellant gained a bargained-for benefit that
should now estop him from challenging the trial court’s authority. Although Williams also involved an
unauthorized grant of probation, because the issue in the present case is whether appellant is estopped
from complaining about the void 2001 conviction because he enjoyed the benefit of that sentence pursuant
to a plea bargain, we find Justice Keller’s analysis to be more instructive than the court’s decision in
Fullbright.” (internal citations & quotations omitted)); see also Rhodes v. State, 240 S.W.3d 882, 892 (Tex. Crim.
App. 2007) (“A defendant who has enjoyed the benefits of an agreed judgment prescribing a too-lenient
punishment should not be permitted to collaterally attack that judgment on a later date on the basis of that
illegal leniency. . . . Had he complained about the illegal leniency at the time of trial or even on direct
appeal, the State could likely have obtained a legal judgment that would not be available for enhancement
purposes. But instead, appellant quietly enjoyed the benefits of the illegally lenient judgment, challenging
it now only because, due to his own subsequent criminal conduct, the judgment can be used to enhance his
punishment for a new offense. If he agreed to the concurrent sentencing provision, then through his own
conduct he helped procure and benefit from the illegality and he should not now be allowed to complain.”
(internal citation omitted)).

Busby v. State                                                                                            Page 5
Before Chief Justice Gray,
       Justice Neill,
       and Justice Johnson
(Chief Justice Gray concurring)
Affirmed
Opinion delivered and filed March 3, 2021
Publish
[CR25]




Busby v. State                              Page 6